DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 12-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (NPL titled: Image Super-Resolution Reconstruction Based on a Generative Adversarial Network) in view of KAUFHOLD (Pub No.: 20190080205).
 	As to independent claim 1, Wu discloses An image denoising method (an image superresolution reconstruction model based on a generative adversarial network – see abstract), comprising: acquiring a first data set (I HR – algorithm 1) and a second data set (ILR, G1(I LR) and G2(G1(I LR)) – see algorithm 1), wherein the first data set comprises image without noise (the learning ability of the network is enhanced, and a clear SR image is generated - see section III, subsection 1, part b), the second data set comprises a plurality of second images with real noise (note that these are low resolution samples – see section III, subsection 1, part a), contents of each first image and each second image are different (see the discussion above of the two sets of image); training, by using the first data set and the second data set, a first network to obtain a noise generation model (this is the second part of equation 1 that take as the input he random noise – see section D, [p][001] and equation 1); inputting the first image into the noise generation model, and outputting a third image with simulated noise (see equation 1 with z represents the random noise variable – see see section D, [p][002]), wherein a plurality of third images forms a third data set; and training, by using the first data set and the third data set, an image denoising network to obtain an image denoising model (model G created using an adversarial process - see section D, [p][001]); wherein the image denoising model is configured to convert an original image with noise into an output image without noise ([t]he method incorporated the GAN model and perceptual loss [27], owing to which, the reconstructed SR image exhibited an excellent visual effect and was more realistic - see section D, [p][001]); however, Wu does not expressly disclose the first set comprises a plurality of first images
KAUFHOLD discloses a method for improving training including a plurality of first images (see [p][0103]). Wu & KAUFHOLD are combinable because they are directed to image enhancing.
Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have added method for improving training of KAUFHOLD to the method of Wu. The suggestion/motivation for doing so would have to create a dense set of realistic training images by training a generative adversarial network (“GAN”) to create realistic training images from a combination of the existing sparse set of real-world training images and either Gaussian noise, translated images, or synthetic images  (see abstract) .	
 	Therefore, it would have been obvious to combine KAUFHOLD with Wu to obtain the invention as specified in claim 1.
	
 	As to claim 2, Wu teaches the image denoising method, wherein the training the first network to obtain the noise generation model by using the first data set and the second data set comprises: cutting or scaling the first image in the first data set to obtain a fourth image, wherein a plurality of fourth images forms a fourth data set (During training, we first crop the DIV2K dataset to a fixed size through random cropping – see section IV, sub-section E, [p][001]); cutting or scaling the second image in the second data set to obtain a fifth image, wherein a plurality of fifth images forms a fifth image data set (see section IV, sub-section E, [p][001]); and training, by using the fourth data set and the fifth data set, the first network to obtain the noise generation model (see section E).

 	As to claim 3, Wu teaches the image denoising method, wherein the first network comprises a noise generation network and a discrimination network, and the training the first network to obtain the noise generation model by using the first data set and the second data set comprises: training the noise generation network and the discrimination network alternately (The two networks compete with each other and undergo alternate optimization during the training process – see section D, [p][001]); wherein when training the noise generation network, parameters of the discrimination network remain unchanged (note multiple input are taken by the upsample subnetwork and refining network before the weights of the D are updated – see algorithm 1); and when training the discrimination network, parameters of the noise generation network remain unchanged (also multiple losses are determine before the weights of the G is updated - see algorithm 1).

 	As to claim 4, Wu teaches the image denoising method, wherein the training the noise generation network comprises: inputting the first image into the noise generation network to obtain a first generated image with simulated noise (see algorithm 1); inputting the first generated image into the discrimination network to obtain a first discrimination result (see algorithm 1); obtaining a first loss in accordance with the first image, the first generated image and the first discrimination result (see algorithm 1); and performing parameter adjustment on the noise generation network in accordance with the first loss (see algorithm 1).

 	As to claim 5, Wu teaches the image denoising method, wherein the training the discrimination network comprises: inputting the first image into the noise generation network after parameter adjustment, and outputting a second generated image with simulated noise (see algorithm 1); inputting the second generated image into the discrimination network to obtain a second discrimination result (see algorithm 1); inputting the second image into the discrimination network to obtain a third discrimination result (see algorithm 1); obtaining a second loss in accordance with the second discrimination result and the third discrimination result (see algorithm 1); and performing parameter adjustment on the discrimination network in accordance with the second loss (see algorithm 1).

 	Claims 12-15 are rejected for the same reasons as set forth in the rejection of the claims 1-5, as claims 1-5 are method claims for the non-transitory computer readable medium claimed in claims 12-15.  

 	Claim 20 is rejected for the same reasons as set forth in the rejection of the claim 1, as claim 1 is method claim for the electronic device claimed in claim 20.  


Allowable Subject Matter
Claims 6-11 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
(As to claim 6-9 and 16-18)The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teaches or fairly suggest: wherein, the inputting the first generated image into the discrimination network to obtain the first discrimination result comprises: inputting the first generated image into a Gaussian high-pass filter to obtain a first intermediate image; and inputting the first intermediate image into the discrimination network to obtain the first discrimination result; the inputting the second generated image into the discrimination network to obtain the second discrimination result comprises: inputting the second generated image into the Gaussian high-pass filter to obtain a second intermediate image; and inputting the second intermediate image into the discrimination network to obtain the second discrimination result; the inputting the second image into the discrimination network to obtain the third discrimination result comprises: inputting the second image into the Gaussian high-pass filter to obtain a third intermediate image; and inputting the third intermediate image into the discrimination network to obtain the third discrimination result.ed.
(As to claim 10)The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teaches or fairly suggest: wherein, the noise generation network comprises 12 residual sub-networks, each residual sub-network comprises a first convolutional layer and a second convolutional layer, an input end of the first convolutional layer is an input end of the residual sub-network, an output end of the first convolutional layer is connected to an input end of the second convolutional layer after a Rectified Linear Units (Relu) activation processing is performed on the output end of the first convolutional layer, an output end of the second convolutional layer is used as an output end of the residual sub-network, and the input end and the output end of the residual sub-network are connected to each other..
(As to claim 11) The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teaches or fairly suggest: wherein prior to the inputting the first image into the noise generation model, the method further comprises: converting the first image into a first training sample image; the inputting the first image into the noise generation model and outputting the third image with simulated noise, comprises: inputting the first training sample image into the noise generation model and outputting the third image, wherein a resolution of the first image is larger than a resolution of the first training sample image, and a resolution of the third image is the same as the resolution of the first training sample image; wherein the image denoising model is further configured to convert the original image with noise and having a first resolution into the output image without noise and having a second resolution, and the first resolution is smaller than the second resolution.
(As to claim 19)The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teaches or fairly suggest: converting the first image into a first training sample image; inputting the first training sample image into the noise generation model and outputting the third image, wherein a resolution of the first image is larger than a resolution of the first training sample image, and a resolution of the third image is the same as the resolution of the first training sample image; wherein the image denoising model is further configured to convert the original image with noise and having a first resolution into the output image without noise and having a second resolution, and the first resolution is smaller than the second resolution.


Inquiries 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S. ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday, 8:00 am - 5:00 pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/
Primary Examiner, Art Unit 2663
December 3, 2022